internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ --------------------- ------------------------------ --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 plr-101164-05 date date legend decedent ----------------------------------------------------------------------------------------------- ------------------------- ------------------ ---------------------------- ----------------------- ----------------------- ------------ --------------------- --------------------------------------------------------------- ----------------------- ----------------------- date ----------------------------------------------------------------------- trust ------------------------ spouse ---------------- date attorney ---------------------- grandchild ---------------------- child child child child state date court date dear ------------------------------------------------------- and subsequent correspondence submitted on behalf of decedent’s estate requesting a ruling regarding a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent executed a last will and testament and trust a revocable_trust for his benefit during his life article iii of decedent’s will provides that the residue of his estate is to be held administered and distributed in accordance with the terms of trust this is in response to your authorized representative’s letter dated january article viii paragraph a of trust provides that the trustee shall pay all of the net article vii paragraph b of trust provides that upon decedent’s death if spouse plr-101164-05 survives him the trustee shall establish a separate trust lifetime marital_deduction_trust the lifetime marital_deduction_trust shall consist of all of trust but reduced by an amount equal to the largest amount necessary to increase decedent’s taxable_estate sufficiently to fully utilize all of decedent’s available federal estate_tax credit but without increasing state_death_taxes the lifetime marital_deduction_trust may be funded with cash real_property personal_property or fractional interests in real or personal_property as shall be selected by the trustee only assets that qualify for the federal estate_tax_marital_deduction shall be placed in the lifetime marital_deduction_trust all of the rest residue and remainder of trust shall be placed in a separate trust to be designated as the family_trust income to spouse during her lifetime in periodic installments to be paid not less frequently than quarterly the trustee may in its sole discretion distribute to spouse so much of the trust principal as is necessary for her health maintenance and support taking into account other resources available to her no distributions may be made to anyone other than spouse during her life decedent died on date following decedent’s death attorney the attorney for decedent’s family communicated with decedent’s children concerning the possibility of spouse executing disclaimers in order to allow certain assets from decedent’s estate to pass directly to decedent’s children and grandchild based on attorney’s understanding that spouse was not personally able to make financial decisions attorney prepared disclaimers for the signatures of child and child the two co- attorneys-in-fact for spouse it is represented that child and child did not know if spouse knew about the disclaimers and that child and child do not recall discussing the disclaimers with spouse attorney prepared the documents necessary to transfer the property subject_to the disclaimers from decedent’s estate to decedent’s six children and grandchild in preparing decedent’s form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return attorney made the qtip_election for all of the property passing to the lifetime marital_deduction_trust with the exception of the disclaimed property specifically schedule m of decedent’s estate_tax_return provides in part that the qtip_election under sec_2056 is hereby made for the items listed as nos and the property subject_to the disclaimers was not among the assets specifically listed on schedule m at some point after decedent’s estate_tax_return was filed child retained his own legal counsel to review the estate’s administration child 3’s counsel concluded that the disclaimers prepared by attorney were invalid and ineffective both by their terms and under state law based upon communications from child 3’s attorney child and child sought new legal counsel the new legal counsel for child and child also concluded that the disclaimers were invalid in date decedent’s family sec_2056 provides that for purposes of the tax imposed by sec_2001 the sec_2001 provides that a tax is imposed on the transfer of the taxable_estate plr-101164-05 members entered into a restitution agreement that was approved by court on date the restitution agreement provides in part that decedent’s six children and grandchild shall individually make restitution to decedent’s estate for the value of the purportedly disclaimed property that had been transferred to them you have requested on behalf of decedent’s estate a ruling as to whether the co-personal representatives of decedent’s estate made a timely qtip_election for percent of the value of property passing to the lifetime marital_deduction_trust inclusive of the purportedly disclaimed property in the alternative you have requested on behalf of decedent’s estate an extension of time under sec_301_9100-3 to amend the qtip_election to include the value of all property passing to the lifetime marital_deduction_trust of every decedent who is a citizen or resident_of_the_united_states value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination an interest in that property passes or has passed_from_the_decedent to any person other than the surviving_spouse sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse respect to any property shall be made by the executor on the return of tax imposed by sec_2056 provides in part that no deduction shall be allowed under sec_2056 provides an exception to the terminable_interest_rule of sec_2056 provides that an election under sec_2056 with sec_20_2056_b_-7 provides in part that the election once made is sec_301_9100-1 of the procedure and administration regulations provides plr-101164-05 sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides generally that the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 if applicable for purposes of sec_20_2056_b_-7 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date irrevocable if an executor appointed under local law has made an election on the return of tax imposed by sec_2001 or sec_2101 with respect to one or more properties no subsequent election may be made with respect to other properties included in the gross_estate after the return of tax imposed by sec_2001 is filed that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government co-attorneys-in-fact for spouse were invalid both by their terms and under state law thus the purportedly disclaimed assets pass as a matter of law to the lifetime marital_deduction_trust due to the invalidity of the disclaimers however the executor of decedent’s estate made a timely qtip_election only with respect to those assets specifically identified on schedule m of decedent’s estate_tax_return accordingly because the property that was purportedly disclaimed was not among the other specifically listed properties on schedule m we conclude that the qtip_election does not apply to those assets with respect to the alternative ruling requested the taxpayer in the instant case is not seeking an extension of time to make the qtip_election rather the taxpayer is seeking to change a previously made qtip_election to include additional property which sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner requests for relief under sec_301_9100-3 will be granted when the taxpayer in this case the disclaimers executed by child and child as plr-101164-05 is not permitted under sec_20_2056_b_-7 accordingly sec_301 is not applicable in this case the rulings contained in this letter are based upon information and except as specifically ruled herein we express or imply no opinion on the federal representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman branch chief branch passthroughs special industries enclosure copy for sec_6110 purposes
